DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. 2018-147210, filed on August 3, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a system, the prior art of record teaches a programmable switch configured to perform Internet Protocol (IP) packet transfer and queuing, as may be seen in Venkata, U.S. Patent Publication No. 10545778 B1 (e.g., FIG. 3; Column 2, lines 59-65; Col 12, lines 17-40; Col 13, lines 4-24), a plurality of virtual network functions (VNFs) configured to execute network functions on packets, a server in which the plurality of VNFs operate and a controller configured to control the programmable switch, as may be seen in Venkata (e.g., FIGS. 1-2; Col 1, lines 42-57, 21-41; Col 3, lines 13-25:  VNF architecture on computing devices, with management processor, for execution on switches), wherein the programmable switch includes: a queue group including a plurality of queues, and a queue distribution unit configured to distribute input packets to any of the plurality of VNFs according to an instruction of the controller with respect to the queue group, as may be seen in Venkata (e.g., FIG. 3; Col 3, lines 47-67; Col 13, lines 4-24: service card in network device (switch) contains run queues).
Prior art teaches the controller determining loads for the plurality of VNFs and load balancing between VNFs, as may be seen in Lakshmikantha et al, International Patent Application Publication No. WO 2018197924 A1 (e.g., ¶ [0040] [0045]) and Seenappa et al, U.S. Patent Application Publication No. 2019027002 A1 (e.g., ¶ [0045]). 
The prior art of record fails to disclose individually or in combination or render obvious the limitations regarding each VNF reporting its load to a controller and the controller determining the load based on a certain rule, and changing the queue distribution rule, i.e., wherein the plurality of VNFs each include a load measurement unit configured to measure an amount of consumption of server resources and notify the controller of a load status, and wherein the controller includes: a load analysis unit configured to analyze a load of each of the plurality of VNFs based on a certain rule, and a queue control unit configured to change a queue distribution rule for the queue distribution unit according to whether a value exceeds a certain number based on a number of VNFs having a higher load than a predetermined value.
Claim 2, dependent from claim 1, is also allowed.
Regarding independent Claim 3, directed to a communication method executed by a communication system, the allowable subject matter is operationally similar to claim 1, except for a further step in claim 3 to distribute input packets after a change to a queue distribution rule, as recited in claim 1, takes place.
Similar to claim 1, the prior art teaches a switch configured to perform packet transfer and queuing, a plurality of VNFs configured to execute network functions on packets, a server in which the plurality of VNFs operate, and a controller configured to control the programmable switch, wherein the programmable switch includes a queue group including a plurality of queues, and the controller determines actions based on determination of load on each VNF.
Prior art of record fails to disclose individually or in combination or render obvious the limitations:
measuring, by each of the plurality of VNFs, an amount of consumption of server resources and notifying the controller of a load status; 
analyzing, by the controller, a load of each of the plurality of VNFs based on a certain rule; 
changing, by the controller, a queue distribution rule for the programmable switch according to whether a value is exceeded based on the number of VNFs having a higher load than a predetermined value; and 
distributing, by the programmable switch, input packets to any of the plurality of VNFs according to the queue distribution rule changed by the controller with respect to the queue group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471